Citation Nr: 0937716	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
dermatitis of ears with hearing defect. 

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
degenerative joint disease of the cervical spine at C3-C7 
with neural encroachment. 

3. Entitlement to service connection for right and left ear 
hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for degenerative joint 
disease of the cervical spine at C3-C7 with neural 
encroachment.

6. Entitlement to service connection for right shoulder 
degenerative joint disease, to include as secondary to 
cervical spine degenerative joint disease.

7. Entitlement to an initial rating in excess of 30 percent 
prior to April 5, 2004 for service-connected left shoulder 
injury to include acromioclavicular joint calcifications.

8. Entitlement to an initial rating in excess of 40 percent 
from April 5, 2004 onward for service-connected left shoulder 
injury to include acromioclavicular joint calcifications.

9. Entitlement to an initial rating in excess of 10 percent 
for service-connected left wrist ganglion cyst.

10. Entitlement to an initial rating in excess of 10 percent 
for service-connected left thumb injury, to include medial 
collateral ligament tear. 

11. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In May 2004, the RO received the Veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
In support of the claim, the Veteran submitted a private 
audiological opinion relating the hearing loss to noise 
exposure in service.  As service connection for hearing 
defect related to dermatitis of the ears had been previously 
denied, the RO adjudicated the Veteran's claim as a request 
to reopen a claim for service connection for hearing loss.  
The Board notes that a new etiological theory does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  
Therefore, the issue is correctly construed as one of new and 
material evidence as characterized on the title page.

With regard to the Veteran's initial rating claims, the Board 
observes that these claims were certified to the Board as 
increased rating claims.  However, the Board notes that the 
Veteran perfected an appeal with regard to the initially 
assigned ratings in a February 2002 rating decision.  Hence, 
the Board has characterized the issues as indicated above.  

Additionally, the Board observes that, since the February 
2002 decision, the RO has increased the Veteran's disability 
ratings with respect to his service-connected left shoulder, 
left wrist, and left thumb in August 2003 and with regard to 
the left shoulder only in a March 2005 rating decision; 
however, since there is potential for ratings in excess of 
the ratings assigned, the appeal as to these issues is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to service connection for a right 
shoulder disorder; increased ratings for service-connected 
left shoulder disability, left wrist disability, and left 
thumb disability; and a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1. In an unappealed rating decision dated in September 1998, 
the RO denied reopening of a claim of entitlement to service 
connection for dermatitis of ears with hearing defect. 

2. The evidence added since the prior final denial of service 
connection for dermatitis of ears with hearing defect is 
neither cumulative nor redundant of the evidence of record at 
that time and raises a reasonable possibility of 
substantiating the Veteran's claim.

3. In an unappealed decision dated in December 2000, the 
Board denied entitlement to service connection for 
degenerative joint disease of the cervical spine at C3-C7 
with neural encroachment. 

4. The evidence added since the prior final denial of service 
connection for degenerative joint disease of the cervical 
spine at C3-C7 with neural encroachment is neither cumulative 
nor redundant of the evidence of record at that time and 
raises a reasonable possibility of substantiating the 
Veteran's claim.

5. The medical evidence of record does not demonstrate a left 
ear hearing loss as defined by VA regulations. 

6. Right ear hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

7. Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  

8. Resolving all reasonable doubt in the Veteran's favor, 
degenerative joint disease of the cervical spine at C3-C7 
with neural encroachment was incurred in the Veteran's 
military service.

CONCLUSIONS OF LAW

1. The September 1998 decision is final; new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for dermatitis of ears with hearing 
defect.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2. The December 2000 Board decision is final; new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for degenerative joint 
disease of the cervical spine at C3-C7 with neural 
encroachment.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3. Left ear hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2008).

4. Right ear hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

5. Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

6. Degenerative joint disease of the cervical spine at C3-C7 
with neural encroachment was incurred during the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decisions herein to reopen the Veteran's claim 
of entitlement to service connection for dermatitis of the 
ears with hearing defect and to reopen and grant the claim 
for service connection for degenerative joint disease of the 
cervical spine at C3-C7 with neural encroachment shoulder are 
full grants of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations as to those claims.  

With regard to the remaining claims, the VCAA imposes certain 
duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2004 for his cervical spine 
claim and in May 2004 for his hearing loss and tinnitus 
claims, prior to the initial unfavorable AOJ decision issued 
in March 2005.

The Board observes that the pre-adjudicatory VCAA notices 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
the notice requirements under Dingess/Hartman, a March 2006 
letter provided notice as to disability ratings and effective 
dates.  The Board acknowledges the defective timing of this 
notice.  However, as the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
service connection claims for hearing loss and tinnitus, all 
questions as to the assignment of disability ratings and 
effective dates for those disabilities are rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of April 1999, July 2004, October 2004, and January 
2005 VA examinations were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, as will be discussed below, the Board finds 
that the April 1999, October 2004, and January 2005 VA 
examiners' opinions lack probative value in relation to the 
other evidence of record with respect to the Veteran's 
cervical spine claim.  Hence, the question of adequacy of 
these examination reports is essentially moot. 

With regard to the July 2004 audiological evaluation, the 
examiner reviewed the claims file, noting relevant documents 
in service treatment records and post-service treatment 
evidence, documented the Veteran subjective complaints and 
medical history, discussed the private audiological findings 
of record, and examined the Veteran.  He then provided an 
opinion that was supported by a rationale based in all the 
available evidence.  There is nothing to suggest that the 
examiner's opinion is not sufficiently grounded in the facts 
of the case or that he reached an arbitrary conclusion.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Contentions 

The Veteran claims that he currently suffers bilateral 
hearing loss as a result of treatment for dermatitis of the 
ears and otitis externa of the right ear and/or noise 
exposure during military service.  With regard to the 
cervical spine, the Veteran contends that early one morning 
in April 1952, he was returning to his barracks when he 
tripped and fell, resulting in him being trampled by several 
other troops returning to the barracks and that this incident 
injured his cervical spine such that he now has a disability 
of the cervical spine.  Therefore he contends that service 
connection is warranted for these disorders.

III. New and Material Evidence

In a September 1998 decision, the RO denied reopening of the 
claim of entitlement to service connection for dermatitis of 
ears with hearing defect, and in a December 2000 decision, 
the Board denied the claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine at C3-C7 with neural encroachment.  The Veteran did not 
appeal these decisions, and new and material evidence is 
required to reopen these claims.  38 U.S.C. § 4005(c) (1970); 
38 U.S.C.A. §§ 7104, 7105 (West 1991) [(2002)]; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1971); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen his cervical spine 
claim in April 2004 and his hearing loss claim in May 2004; 
thus, the definition of new and material evidence applicable 
to these claims is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The basis of the September 1998 denial of reopening the claim 
for service connection for dermatitis of ears with hearing 
defect was that no new and material evidence had been 
submitted to reopen the claim.  The denial of the original 
claim for service connection in a September 1971 Board 
decision was based on the fact that the dermatitis and otitis 
externa in service were acute and transitory and that the 
Veteran's current hearing loss was not related to these 
disorders or their treatment.  

In December 2000, the Veteran's claim for service connection 
for a cervical spine disorder was denied due to the lack of 
competent and probative evidence relating his current 
disability to his military service.  Since those decisions, a 
plethora of VA and private treatment evidence, as well as 
personal statements by the Veteran, has been added to the 
claims file.  As discussed below, the Board finds that new 
and material evidence sufficient to reopen these claims has 
been submitted.  

With respect to the hearing loss claim, the Board 
particularly notes a September 2003 private ear, nose, and 
throat evaluation by Dr. EB.  At this evaluation, Dr. EB 
diagnosed bilateral severe high frequency sensorineural 
hearing loss, which he stated was most likely due to noise 
exposure in the military.  

As for the Veteran's cervical spine claim, the record is now 
replete with private medical opinions suggesting a 
relationship between the Veteran's current cervical spine 
disorder and his military service.  For example, in December 
2000, an orthopedic surgeon, Dr. BE, opined that a trampling 
injury to the left shoulder in service would have resulted in 
cervical spine injuries that led to the present degenerative 
changes.  Dr. BE also provided additional statements in 
relation his opinion on this matter in December 2001, March 
2002, January 2003, October 2003, March 2004, April 2004, 
January 2005, April 2005, and March 2009.  

With respect to both claims, the opinions are new, in that 
they neither cumulative nor redundant of evidence of record 
in September 1998 and December 2000, respectively.  They are 
also material, as they raise a reasonable possibility of 
substantiating the claims by providing a causal nexus between 
the Veteran's bilateral hearing loss and cervical spine 
disability and his military service, which was the element 
missing from the Veteran's claims in September 1998 and 
December 2000.  

Therefore, the Board concludes that the evidence received 
subsequent to the RO's September 1998 denial of the claim to 
reopen the claim for service connection for defective hearing 
and the Board's December 2000 decision denying service 
connection for degenerative joint disease of the cervical 
spine at C3-C7 with neural encroachment is both new and 
material and that the requirements to reopen the claims of 
entitlement to service connection for these disorders have 
been met.  Therefore, the claims to reopen previously denied 
claims seeking service connection for dermatitis of ears with 
hearing defect and degenerative joint disease of the cervical 
spine at C3-C7 with neural encroachment are granted.

IV. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis and organic diseases of 
the nervous system, to a degree of 10 percent within one year 
from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that his current bilateral hearing loss 
is a result of noise exposure and treatment for dermatitis of 
the ears and right ear otitis externa in service.  He 
contends that his tinnitus is the result of acoustic trauma 
in service.  Thus, he claims that service connection is 
warranted for his bilateral hearing loss and tinnitus.

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving in the motor pool and on 
the flight line.  Although the Veteran's service treatment 
records do not contain any documentation as to noise 
exposure, the Veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his military occupational specialty in a 
motor vehicle squadron of the U.S. Air Force, as noted in his 
service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records show that dermatitis 
of both ears was noted at enlistment in April 1952 and that 
the Veteran was hospitalized for treatment, which included 
daily irrigation of the ear canals with alcohol.  In October 
1954, he was treated for otitis externa of the right ear.  
However, service treatment records, to include entrance and 
separation examinations, are negative for any findings of 
hearing loss and tinnitus.  

Post-service records demonstrate diagnoses of hearing loss 
and tinnitus.  At the July 2004 VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
40
55
LEFT
25
10
20
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The Veteran was diagnosed with mild to severe sensorineural 
hearing loss from 4000 to 8000 Hertz.  The Board observes 
that these findings demonstrate a hearing loss disability in 
the right ear as defined by 38 C.F.R. § 3.385; however, the 
left ear does not meet the criteria for a hearing loss 
disability for VA purposes.  The Board notes that the 
September 2003 private evaluation by Dr. EB states that the 
Veteran has a bilateral severe high frequency sensorineural 
hearing loss; however, Dr. EB does not interpret the values 
recorded during the contemporaneous audiogram, and therefore, 
these results may not be used by the Board in assessing a 
current disability.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
Accordingly, the Board must conclude that the Veteran does 
not have a current disability of hearing loss in the left 
ear.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, only the etiology of the Veteran's right 
ear hearing loss will be discussed further.  

With respect to the claim for tinnitus, such disorder is 
readily observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the September 2003 evaluation 
of Dr. EB and the July 2004 VA examiner.  As a result, the 
Board finds that the Veteran has a current diagnosis of 
tinnitus.  

The Board has considered all relevant evidence of record 
regarding the Veteran's claims for service connection for 
right ear hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for right 
ear hearing loss on a presumptive basis.  However, the record 
fails to show that the Veteran manifested hearing loss to a 
degree of 10 percent within one year following his service 
discharge in April 1956.  As such, presumptive service 
connection is not warranted for right ear hearing loss.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for right ear hearing loss or tinnitus on a direct 
basis.  However, while the Veteran has a current diagnosis of 
hearing loss and tinnitus and is competent to describe his 
in-service noise exposure, the record shows no complaint or 
diagnosis of either disability during active service or for 
many years thereafter.  The first complaint of hearing loss 
by the Veteran was associated with his original claim for 
service connection in January 1971, almost 15 years after 
service discharge.  Moreover, the first documented post-
service hearing test and clinical diagnosis of hearing loss 
and tinnitus for VA purposes is the September 2003 private 
examination.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claims.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

The Board also notes that there are conflicting medical 
opinions of record regarding whether the Veteran's current 
hearing disabilities are directly related to his military 
service.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).
The Court has found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  See Nieves- Rodriguez, 22 
Vet. App. 295, 302 (2008).  

First, the Board observes that Dr. EB opined that the 
Veteran's hearing loss was most likely due to noise exposure 
in the military.  In forming this opinion, Dr. EB considered 
the Veteran's reported noise exposure in service working in 
the motor pool and on flight lines, that his hearing loss was 
first documented two years after discharge, and that he had 
not been exposed to any other situations of loud noise.  
However, the Board notes, first, that Dr. EB did not have 
access to the claims file or evidence related to the 
Veteran's hearing loss that has been added since September 
2003, so that he had a complete picture of the Veteran's 
medical history since service.  The lack of review of the 
claims file does not alone nullify the value of a medical 
opinion if the history provided to the medical professional 
was an accurate reflection of the Veteran's history as 
documented in the file.  Id. at 303 (stating that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.).  However, in this case, Dr. EB was unaware of the 
18 months immediately post-service that the Veteran worked as 
a diesel fireman for a railroad, which would have been right 
before his purported first diagnosis of hearing loss, or of 
the examination results in July 2004.  Further, the Board 
notes that Dr. EB indicated that his opinion was based on his 
knowledge "at this point," which suggests that Dr. EB could 
foresee that additional information might alter his opinion.  
Therefore, the Board finds that this opinion lacks probative 
weight in comparison to the VA opinion discussed below.  

In contrast, the July 2004 VA examiner opined that the 
Veteran's current hearing loss is not related to his military 
service.  The examiner extensively reviewed the claims file, 
documenting the Veteran's possible post-service noise 
exposure and  subjective reports as to noise exposure in 
service, and evidence as to the onset of hearing loss post-
service.  In this regard, the Board notes that the examiner 
questions the Veteran's recollection that he first learned of 
his hearing loss two years after discharge as reports in the 
claims file indicate that the first post-service hearing test 
was seven years after discharge, although these test results 
are not in the claims file.  Further, the examiner discussed 
the treatment the Veteran received for his dermatitis in 
service and that such treatment would not have scarred or 
perforated the Veteran's ear drums.  Moreover, the examiner 
notes that the Veteran's noise exposure in service in the 
motor pool and on the flight line would have been 
intermittent, that the hearing test at separation also was 
normal, and that the Veteran denied having hearing loss prior 
to two years after discharge.  Finally, he noted that the 
left ear hearing loss was to a degree that would be expected 
of someone the Veteran's age, although the right ear loss was 
somewhat greater.  In light of all of this information, the 
examiner opined that the Veteran's hearing loss is less 
likely as not a consequence of acoustic trauma during service 
or of medical treatment in service.  As the VA examiner 
reviewed the entire claims file, took note of the Veteran's 
various in-service and post-service noise exposure, and 
discussed his in-service ear treatment and the findings at 
the September 2003 private audiological report, the Board 
finds that this opinion carries great probative weight. 

As for the Veteran's tinnitus claim, both Dr. EB and the VA 
examiner noted that the Veteran reported that his tinnitus 
began a few years after service.  Dr. EB did not proffer an 
opinion as to the etiology of the Veteran's tinnitus.  
However, the VA examiner opined that the Veteran's tinnitus 
was not a result of his military service due to the passage 
of time between service and onset. 

Therefore, there is no competent and probative opinion that 
has attributed the onset of the Veteran's right ear hearing 
loss or tinnitus to his military service.  The Board 
acknowledges the Veteran's statements as to the etiology of 
his hearing loss, as well as that of his spouse in January 
1971.  Laypersons are competent to speak to symptomology when 
the symptoms are readily observable.  Layno at 469.  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu.  Thus, the Veteran and his spouse 
are not competent to attribute the Veteran's hearing loss and 
tinnitus to his military service.  Moreover, both the Veteran 
and his spouse report the onset of the Veteran's hearing loss 
as being two years after service discharge at the earliest.  
In the absence of competent and probative evidence connecting 
the disabilities to the Veteran's time in service, the Board 
concludes that service connection for bilateral hearing loss 
and tinnitus is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected above, in the present case, the preponderance of 
the evidence is against the Veteran's claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  Therefore, his claims must be denied.

Cervical spine

As indicated, the Veteran contends that he sustained a neck 
injury at the same time he injured his left shoulder, i.e., 
when he tripped and fell returning to barracks, resulting in 
his being trampled by several other troops.  The nature of 
any injury to the cervical spine, as described by the 
Veteran, is not documented in the service treatment records.  
Specifically, the service treatment records only state that 
the Veteran tripped and fell and that he sustained a simple 
dislocation of the left shoulder.  However, the Board notes 
that the Veteran has reported that he was trampled since 
first filing an unrelated claim for VA benefits in July 1971.  
The Board finds him competent to speak to the nature of the 
incident, e.g., that is that he fell and was trampled, but he 
is not competent to describe the nature of the injuries or 
symptoms unless they were readily observable to him.  For 
example, the Veteran may speak to symptoms such as pain, but 
he cannot speak to having had a neck strain or other 
diagnosable neck injury.    

Post-service medical evidence indicates that the Veteran has 
a diagnosis of cervical spondylosis with radiculopathy, and 
there are multiple opinions of record with respect to a 
relationship between the current diagnosis and an in-service 
incident: 

*	A November 1998 letter from Dr. SKJ stated that the 
Veteran suffered a severe injury to the left 
shoulder, left arm, neck, spine, and upper body in 
April 1952 and that his current disorders of the 
neck could be related to those injuries.  

*	An April 1999 VA examiner opined that the current 
neck pathology is not related to the April 1952 
left shoulder injury.  

*	In December 2000, an orthopedic surgeon, Dr. BE, 
opined that a trampling injury to the left shoulder 
in such close vicinity to the cervical spine would 
have resulted in cervical spine injuries that led 
to the present degenerative changes.  Additional 
opinion letters by Dr. BE on this matter dated in 
December 2001, March 2002, January 2003, October 
2003, March 2004, April 2004, January 2005, and 
April 2005, and March 2009 are of record. 

*	October 2004 and January 2005 VA examiners opined 
that the cervical spine disorder is degenerative in 
nature and could be the result of many factors, but 
was not related to the in-service left shoulder 
injury.

*	A June 2009 VHA opinion states that it is not at 
least as likely as not that the Veteran sustained 
an undocumented injury to his cervical spine when 
his left shoulder was injured and that the cervical 
spine disorder is more likely related to the aging 
process.

As above, the Board must weigh the evidence and provide the 
reasons for its rejection of any such evidence.  See, e.g., 
Struck at 152.  In this case, the Board's review of the 
various medical opinions as to this issue leads the Board to 
conclude that the evidence is at least in equipoise.  

First, the Board observes that Dr. SKJ, the April 1999 VA 
examiner, and the June 2009 VHA specialist did not provide a 
rationale for their opinions; thus, these opinions lack 
probative weight.  

The October 2005 VA examiner only opined that the Veteran's 
claimed cervical spine disability was not related to his 
service-connected left shoulder disability, and did not 
address the possible etiological relationship between the 
cervical spine disability to the incident in service as 
described by the Veteran.  The January 2005 VA examiner 
appears to have determined that the Veteran's cervical spine 
degenerative joint disease is due to the aging process by 
default, as the opinion is based simply on what he perceived 
as a lack of information in the claims file.  For these 
reasons, these opinions also lack probative value.

However, the Board notes that the multitude of opinions 
submitted by the Veteran from his orthopedist, Dr. BE, carry 
great probative weight.  As indicated, Dr. BE first found 
that the Veteran likely sustained a cervical spine injury at 
the same time his left shoulder was injured.  He then opined, 
several times, that the Veteran's current neck disability is 
related to his military service.  In forming this opinion, 
Dr. BE reviewed the relevant medical evidence, to include 
contrasting findings and opinions related by other 
physicians.  Additionally, he applied his knowledge of the 
Veteran and his disabilities gained from several years 
experience treating him for his orthopedic disabilities, as 
well as his expertise in orthopedics, to his determination.  
The Board, therefore, affords the statements of Dr. BE great 
probative weight.  

Thus, there is simply no competent and probative evidence of 
record sufficient to outweigh the opinion of Dr. BE with 
regard to the etiology of the Veteran's degenerative joint 
disease of the cervical spine at C3-C7 with neural 
encroachment.  Accordingly, the Board affords all benefit of 
the doubt to the Veteran, and service connection for 
degenerative joint disease of the cervical spine at C3-C7 
with neural encroachment is granted.


ORDER

New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection 
for dermatitis of ears with hearing defect is granted. 
New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection 
for degenerative joint disease of the cervical spine at C3-C7 
with neural encroachment is granted. 

Service connection for right and left ear hearing loss is 
denied.

Service connection for tinnitus is denied.

Service connection for degenerative joint disease of the 
cervical spine at C3-C7 with neural encroachment is granted.


REMAND

With respect to the Veteran's claims for service connection 
for a right shoulder disorder, increased ratings for service-
connected left shoulder, left wrist, and left thumb 
disabilities, the Board finds that a remand is necessary for 
further development of the record. 

First, the Board observes that the Veteran has claimed 
service connection a right shoulder disorder as secondary to 
his now service-connected cervical spine disability.  A VA 
examination was performed in February 2005; however, the 
examiner did not address whether the degenerative joint 
disease of the Veteran's right shoulder is secondary to his 
cervical spine disability.  Thus, another VA examination is 
required to determine the etiology of the Veteran's claimed 
right shoulder disorder. 

Further, with regard to the Veteran's initial rating claims, 
the Board observes that the most recent VA examinations for 
these disabilities occurred in January 2005, almost four 
years ago, and there is no treatment evidence in the file 
dated beyond February 2005.  Thus, the Board cannot ascertain 
the current severity of the Veteran's service-connected left 
shoulder, left wrist, and left thumb disabilities.  
Accordingly, the Board finds that a remand is required so 
that VA examinations can be scheduled to assess the current 
nature and severity of the Veteran's service-connected 
disabilities.

As for the Veteran's TDIU rating claim, the Board notes that 
the Veteran's eligibility for such a rating is dependent on 
the ratings assigned for his service-connected disabilities.  
The United States Court of Appeals for Veterans Claims has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  A rating is not yet assigned for the serviced-
connected cervical spine disability, and new VA examination 
reports for the Veteran's initial rating claims may yield 
different rating evaluations for those disabilities.  Thus, 
as the outcome of the Veteran's TDIU claim is impacted by the 
disability ratings assigned to the Veteran's service-
connected disabilities the TDIU claim is considered to be 
inextricably intertwined with the service connection claims.  
Consequently, the claim of entitlement to a TDIU rating must 
be remanded to the AOJ in accordance with Harris.

Finally, the Board finds that there are outstanding, relevant 
records that must be obtained.  As indicated, the most recent 
VA treatment record in the claims file is dated in February 
2005.  A review of the record indicates that the Veteran has 
received treatment at the VA facility in Fayetteville, 
Arkansas on a regular basis.  Thus, all VA treatment records 
from the Fayetteville VA facility dated from February 2005 
onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).

Moreover, the Veteran has submitted multiple letters from Dr. 
BE, an orthopedist, but there are is a dearth of private 
treatment evidence in the claims file.  In fact, during the 
appeal period, the Board sees only a March 2004 MRI report.  
Thus, the Veteran should be requested to identify and 
authorize release of any relevant private treatment records 
he wishes VA to obtain prior to further adjudication of the 
claims.

Accordingly, the case is REMANDED for the following action:

1.	Obtain VA treatment records from the 
Fayetteville VA facility dated from 
February 2005 to the present.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Request that the Veteran submit any 
private treatment records relevant to 
his claims or complete a VA Form 21-
4142, Authorization and Consent to 
Release Information to VA, for these 
records so that VA may obtain them.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

3.	Assign a disability rating to the 
Veteran's service-connected 
degenerative joint disease of the 
cervical spine at C3-C7 with neural 
encroachment.

4.	Schedule the Veteran for a VA 
orthopedic examination in order to 
ascertain the current nature and 
severity of his service-connected left 
shoulder, left wrist, and left thumb 
disabilities, as well as the etiology 
of his right shoulder disorder.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  All necessary and 
appropriate tests should be performed, 
including range of motion measurements.  
The examiner should also comment on 
whether the Veteran experiences 
additional loss of function due to 
pain, fatigue, lack of endurance, 
weakness, or incoordination on 
repetition.

With regard to the Veteran's right 
shoulder, after review of the record 
and examination of the Veteran, the 
examiner should opine as to the 
following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any right shoulder 
disorder exhibited by the Veteran 
is proximately due to or been 
chronically worsened by his 
service-connected cervical spine 
disability or is otherwise 
directly related to his military 
service.
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.

5.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
March 2006 statement of the case.  The 
Veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


